Sears, J. (concurring):
The doctrine of “ attractive nuisance ” on private property is in my opinion no part of the law of this State. A principle, however, analogous to that requiring wild animals and fire to be kept at one’s peril seems applicable to the keeping of high explosives such as dynamite. I do not find the rule as yet extended to electric wires. The New York cases cited in the dissenting opinion arose for the most part from occurrences in the public highways where different principles apply. Further I would not be inclined to class gasoline at the present time as a dangerous explosive (like dynamite or powder). Though somewhat volatile and highly inflammable, it has come into such common use as to be classed rather as one of the every, day necessities of modern life, concerning the keeping of which no such high responsibility should be imposed. I, therefore, concur in the opinion of Mr. Justice Htjbbs.